Citation Nr: 1530224	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease due to herbicide exposure, for purposes of entitlement to retroactive benefits.


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970, including service on the island of Guam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing before the Board was held in this matter in April 2015.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The Veteran contends he was exposed to herbicide agents (e.g. Agent Orange) while stationed on Anderson Air Force Base on the island of Guam from 1968 to 1970.  Specifically, in the January 2014 VA Form 9, the Veteran contends toxic herbicides were present in the air he breathed, the ground he walked on and the water he drank.  

Furthermore, at the April 2015 hearing, the Veteran testified that he was an aerospace ground equipment repairman while in the military.  He further testified he saw sprays being used in order to keep weeds down while he was working in Guam.  Moreover, he testified that he personally sprayed weed killer beyond the tarmac onto the grass where he was told to spray.  

After his service in the military, the Veteran testified he worked as a stevedore, maintaining ships and then as a school teacher.  As a stevedore, he testified he was exposed to some chemicals similar to what he worked with in Guam.  

A VA examination was performed in August 2010.  The examiner indicated the Veteran was diagnosed with Parkinson's disease about 20 years ago in 1990, suffering from all the typical symptoms of the disease.  The Veteran was also diagnosed with a severe deficiency in activities of daily living, needing help in all activities including dressing, undressing, showering, and bathing.  Moreover, the Veteran was bound to a wheelchair or a roller walker, as he could only walk up to 10 to 15 yards.  The examiner did not provide an opinion as to whether this disease was incurred in service or whether or not the disease was caused by exposure to herbicide exposure in-service.

Following the Veteran's April 2015 hearing, a medical statement from the University of Florida Physicians, Dr. M.O., dated April 2015, was submitted.  This statement indicates the Veteran had Agent Orange exposure in Guam and such exposure has been linked to Parkinson's disease.  Further, the statement opines because Parkinson's disease has been linked to pesticide exposure, there is a good chance (better than 50%) that this happened to the Veteran.  This medical opinion is conclusory and does not include objective medical evidence to support the opinion.

Notwithstanding, in light of the April 2015 hearing testimony as well as the April 2015 statement from Dr. M.O., the Board finds another VA examination is necessary in order to determine whether the Veteran's Parkinson's disease was caused by exposure to pesticides/chemicals while in-service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) pertaining to the Veteran's Parkinson's disease and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following completion of the above, make arrangements for the Veteran to be afforded an examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  A detailed history should be obtained from the Veteran, to include regarding inservice chemical exposure.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Parkinson's disease had onset during active service, was directly caused by his active service, or is otherwise related thereto.

	b.  If the answer to (a) is no, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Parkinson's disease 

was proximately due to or the result of reported inservice pesticide/chemical exposure while stationed on the island of Guam in-service.

A complete rationale must be provided for all opinions presented.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, and following any additional development deemed warranted, the AOJ should re-adjudicate the claim for service connection for Parkinson's disease, claimed as due to inservice pesticide/chemical and/or herbicide exposure.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

